        Case 2:20-cv-00399-JCM-EJY Document 19 Filed 04/07/21 Page 1 of 5



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13 DARNISHA JOHNSON, an individual,             )      Case No. 2:20-cv-00399-JCM-EJY
                                                )
14                  Plaintiff,                  )      STIPULATION AND ORDER TO
                                                )      EXTEND DISCOVERY
15           vs.                                )
                                                )      (FOURTH REQUEST)
16   JAMES RIVER INSURANCE COMPANY, )
     an Illinois corporation; DOES I through X; )
17   and ROE CORPORATIONS I through X,          )
     inclusive,                                 )
18                                              )
                    Defendant.                  )
19                                              )
20            All of the parties hereto, and for good cause described in this stipulation, and in
21 accord with Local Rule 6-1 and Local Rule 26-4, the parties hereby request this
22 Honorable Court to adopt and approve this stipulated extension to the discovery plan,
23 and continue the discovery deadlines for 60-days as requested herein.
24                                  I.   LOCAL RULE 6-1 IS SATISFIED
25            This is the fourth request for extension of discovery deadlines filed by the
26 parties. Pursuant to the Stipulation and Order to Extend Discovery (Third Request),
27 the following dates govern for purposes of discovery:
28            1. Discovery Cutoff Date:                            April 30, 2021


     1256.416 4837-7596-8740.1
        Case 2:20-cv-00399-JCM-EJY Document 19 Filed 04/07/21 Page 2 of 5



 1            2. Dispositive Motions:                              June 1, 2021
 2            3. Joint Pre-Trial Order:                            July 1, 2021
 3            Due to Covid-19, there have been delays in obtaining Plaintiff’s medical records
 4 and conducting additional discovery. Defendant is still waiting on medical records
 5 from a number of Plaintiff’s providers. Additionally, Defendant has recently learned
 6 that Plaintiff was in another accident and Defendant needs time to conduct discovery
 7 regarding the same. Plaintiff is also in the process of supplementing her disclosures
 8 and her responses to the written discovery, after which Defendant needs the
 9 opportunity to conduct any further necessary discovery. Moreover, the parties would
10 like to reach a settlement and are in the process of trying to schedule a mediation. As
11 such, the parties are requesting a 60-day extension to all discovery deadlines.
12            The instant request comports with Local Rule 6-1, in that no request is being
13 made after the expiration of the specified period.
14                               I.   LOCAL RULE 26-4 IS SATISFIED
15            The instant request to extend discovery deadlines satisfies the requisites of Local
16 Rule 26-4. Additionally, good cause exists for the extension. Due to Covid-19, there
17 have been delays in obtaining Plaintiff’s medical records and conducting additional
18 discovery. Defendant is still waiting on medical records from a number of Plaintiff’s
19 providers. Additionally, Defendant has recently learned that Plaintiff was in another
20 accident and Defendant needs time to conduct discovery regarding the same. Plaintiff
21 is also in the process of supplementing her disclosures and her responses to the written
22 discovery, after which Defendant needs the opportunity to conduct any further
23 necessary discovery. Moreover, the parties would like to reach a settlement and are in
24 the process of trying to schedule a mediation. As such, the parties are requesting a 60-
25 day extension to all discovery deadlines.
26            Listed below is a statement specifying the discovery completed in this case:
27 Plaintiff’s Rule 26 Initial Disclosures                         April 21, 2020
28
                                                   2

     1256.416 4837-7596-8740.1
        Case 2:20-cv-00399-JCM-EJY Document 19 Filed 04/07/21 Page 3 of 5



 1 Defendant James River Insurance Company’s              April 23, 2020
   Initial Disclosure of Witnesses And
 2 Documents Pursuant to FRCP 26(a)(1)
 3 Plaintiff’s First Set of Discovery Requests            May 18, 2020
 4 Defendant James River Insurance Company’s              July 7, 2020
   Responses to Plaintiff’s First Set of Requests
 5 For Admission
 6 Defendant James River Insurance Company’s              July 7, 202
   Responses to Plaintiff’s First Set of Requests
 7 For Production
 8 Defendant James River Insurance Company’s              July 7, 202
   Responses to Plaintiff’s First Set of
 9 Interrogatories
10 Defendant James River Insurance Company’s              August 18, 2020
   First Set of Requests for Admission to Plaintiff
11 Darnisha Johnson
12 Defendant James River Insurance Company’s              August 18, 2020
   First Set of Requests for Production to Plaintiff
13 Darnisha Johnson
14 Defendant James River Insurance Company’s              August 18, 2020
   First Set of Interrogatories to Plaintiff Darnisha
15 Johnson
16 Plaintiff’s Responses to Defendant’s First Set         October 1, 2020
   Of Requests For Admissions, Interrogatories,
17 And Requests for Production of Documents
18 Plaintiff’s Designation of Expert Witnesses            October 1, 2020
     And Documents
19
     Defendant James River Insurance Company’s            October 8, 2020
20 Notice of Independent Medical Examination
     of Plaintiff
21 (Set for November 2, 2020)
22 Defendant James River Insurance Company’s              November 12, 2020
   Amended Notice of Independent Medical
23 Examination of Plaintiff
   (Set for December 17, 2020)
24
     Defendant James River Insurance Company’s            November 12, 2020
25 Company’s First Supplement to Initial
     Disclosure of Witnesses And Documents
26 Pursuant to FRCP 26(a)(1)
27 Deposition of Plaintiff Darnisha Johnson               December 14, 2020
28 Independent Medical Examination of                     December 17, 2020
     Plaintiff Darnisha Johnson
                                               3

     1256.416 4837-7596-8740.1
        Case 2:20-cv-00399-JCM-EJY Document 19 Filed 04/07/21 Page 4 of 5



 1 Defendant James River Insurance Company’s                       February 22, 2021
   Company’s Second Supplement to Initial
 2 Disclosure of Witnesses And Documents
   Pursuant to FRCP 26(a)(1)
 3
     Defendant James River Insurance Company’s                     March 1, 2021
 4 Initial Designation of Expert Witnesses Pursuant
     To F.R.C.P. 26(a)(2)(B)
 5
 6 Defendant James River Insurance Company’s                       March 30, 2021
   First Supplement to Designation of Expert
 7 Witnesses Pursuant To F.R.C.P. 26(a)(2)(B)
 8 Defendant James River Insurance Company’s                       March 30, 2021
   Second Set of Requests for Admission to Plaintiff
 9 Darnisha Johnson
10 Defendant James River Insurance Company’s                       March 30, 2021
   Second Set of Requests for Production to Plaintiff
11 Darnisha Johnson
12 Defendant James River Insurance Company’s                       March 30, 2021
   Second Set of Interrogatories to Plaintiff Darnisha
13 Johnson
14 Defendant James River Insurance Company’s                       March 31, 2021
   Company’s Amended Second Supplement to
15 Initial Disclosure of Witnesses And Documents
   Pursuant to FRCP 26(a)(1)
16
17            The instant request to extend discovery deadlines satisfies the requisites of Local
18 Rule 26-4. Additionally, good cause exists for the extension. Due to Covid-19, there
19 have been delays in obtaining Plaintiff’s medical records and conducting additional
20 discovery. Defendant is still waiting on medical records from a number of Plaintiff’s
21 providers. Additionally, Defendant has recently learned that Plaintiff was in another
22 accident and Defendant needs time to conduct discovery regarding the same. Plaintiff
23 is also in the process of supplementing her disclosures and her responses to the written
24 discovery, after which Defendant needs the opportunity to conduct any further
25 necessary discovery. Moreover, the parties would like to reach a settlement and are in
26 the process of trying to schedule a mediation. As such, the parties are requesting a 60-
27 day extension to all discovery deadlines.
28
                                                   4

     1256.416 4837-7596-8740.1
        Case 2:20-cv-00399-JCM-EJY Document 19 Filed 04/07/21 Page 5 of 5



 1            Finally, under Local Rule 26(4), it is necessary to articulate a proposed schedule
 2 for completing all remaining discovery. The parties are requesting an additional 60-
 3 days be afforded for discovery.
 4            The following deadlines are requested.
 5            1. Discovery Cutoff Date:                             June 29, 2021
 6            4. Dispositive Motions:                               July 29, 2021
 7            5. Joint Pre-Trial Order:                             August 30, 2021
 8            The parties hereby stipulate to the proposed changes in the discovery deadlines.
 9 Dated this 7th day of April, 2021                   Dated this 7th day of April, 2021
10 LOWE LAW GROUP                                      BREMER WHYTE BROWN &
                                                       O’MEARA, LLP
11
12 By:   /s/ Eric W. Hinckley                          By: /s/ Deleela M. Weinerman
13
   Eric W. Hinckley, Esq.                              Lucian J. Greco, Jr, Esq.
   Nevada Bar No. 12398                                Nevada Bar No. 10600
14 Attorney for Plaintiff                              Jared G. Christensen, Esq.
15
   Darnisha Johnson                                    Nevada Bar No. 11538
                                                       Deleela M. Weinerman, Esq.
16                                                     Nevada Bar No. 13985
17                                                     Attorneys for Defendant,
                                                       James River Insurance Company
18
19                                                             ORDER
20
                                        IT IS SO ORDERED; provided, however, no
21                                      further extensions of deadlines will be granted
                                        absent a demonstration of substantial progress
22                                      toward completing all discovery necessitated by
                                        this dispute.
23
24
                                        _________________________________________
25                                      UNITED STATES MAGISTRATE JUDGE
26                                      Dated: April 7, 2021
27
28
                                                   5

     1256.416 4837-7596-8740.1
